Citation Nr: 0721300	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  02-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person or by reason of being housebound.

The Board remanded this case in July 2006 for further 
development.


FINDINGS OF FACT

1.  The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in, or confined to, a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.

2.  The veteran does not have a single disability ratable as 
100 percent disabling and is not housebound.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
aid and attendance or by reason of being housebound are not 
met. 38 U.S.C.A. §§ 1502, 1521, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2005, 
March 2006, and August 2006, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disabilities for purposes of determining the 
effects on his daily life and his housebound status.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran claims that he is in need of the aid and 
attendance of another person on a daily basis.  The need for 
aid and attendance is defined as helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person. 38 C.F.R. § 3.351(b).  The veteran will be 
considered in need of aid and attendance if he is (1) blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity. 38 
C.F.R. § 3.351(c).

The veteran does not meet the criteria set forth in 38 C.F.R. 
§ 3.351(c).
According to a March 2006 VA examination report, near vision 
was 20/25 in both eyes with reading glasses.  A January 2007 
VA examination report shows the veteran's corrected visual 
acuity was 20/30 in both eyes.  A previous VA examination in 
August 2001 notes visual acuity of 20/50 on the left and 
20/20 on the right, but does not indicate whether this is 
corrected or uncorrected.  VA medical records dated from 1999 
to 2005 do not show findings of blindness or near blindness.  
The veteran is also not asserting, nor does the evidence 
show, that he is currently living in a nursing home.  

Special monthly pension can still be granted if the veteran 
establishes a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).  The following 
criteria will be accorded consideration in determining the 
need for regular aid and attendance: the inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others. 38 
C.F.R. § 3.352(a).

An August 2001 VA examination report shows the veteran stated 
he had someone to help him shop, clean, cook, etc., but he 
could do activities such as brush his teeth, shower, and 
dress himself.  He indicated that he could not cook, vacuum, 
walk, drive a car, shop, take out trash, push a lawn mower, 
climb stairs, or garden because of shortness of breath.  The 
examiner did not note any objective findings and stated that 
the veteran was not oxygen dependent.  It was noted that 
subjective factors were dizziness, blurred and double vision, 
and difficulty in balancing, and that objective findings were 
none.  The examiner found that the veteran should be able to 
feed himself, dress himself, bathe, shave, and toilet, and 
did not recommend any aid for ambulation.  The examiner noted 
that there appeared to be no permanent loss of ambulation and 
that the veteran was able to use his extremities.  He also 
was capable of handling his own affairs, and currently lived 
by himself.  The examiner indicated that there was no way of 
knowing whether he was able to drive.  

A January 2007 VA examiner found that the veteran's 
disabilities did not prevent him from caring for his daily 
personal needs.  He was able to dress and undress himself, 
and keep himself ordinarily clean and presentable.  He did 
not have any special prosthetic or orthopedic appliances that 
he used.  He used a cane and was able to attend to his wants 
of nature, go to the bathroom for urination and bowel 
movements, and stated that he had the capacity to protect 
himself from his daily environment.  He was not bedridden.  
His disabilities did not substantially confine him to his 
dwelling or immediate premises.  He left his home on a daily 
basis, whether to get gasoline or groceries, run errands, or 
go to the park with his dog.  He went bowling with a friend 
once or twice a month and went to the rifle range for 
shooting practice once a month with a cousin.   

These evaluations were performed for the purpose of 
determining aid and attendance criteria, and the findings 
were based on evaluation of the veteran and review of 
pertinent records.  They are probative evidence that the 
veteran does not need aid and attendance under the criteria 
set for in 38 C.F.R. § 3.352(a).  

The preponderance of the evidence is against the veteran's 
claim for special monthly pension on account of being in need 
of the aid and attendance of another person.  Thus, the 
benefit of the doubt rule of 38 U.S.C.A. § 5107(b) does not 
apply.

Concerning the veteran's claim for special monthly pension 
based upon being housebound, the evidence does not show that 
he has a single permanent disability that is evaluated as 100 
percent disabling.  Moreover, the medical evidence of record 
does not establish or even suggest that the veteran is 
"permanently housebound" by reason of disability or 
disabilities.  To the contrary, the veteran leaves his house 
on a daily basis to run errands and on a monthly basis to go 
bowling or to the rifle range.  Accordingly, the 
preponderance of the evidence is against a finding that 
increased pension benefit based on housebound status is 
warranted.  See 38 U.S.C.A. § 1521(e) and 38 C.F.R. § 
3.351(d).



ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound rate is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


